

 
 
 
Execution Copy


Exhibit 10.1



 
AMENDMENT NO. 12 TO CREDIT AGREEMENT
 
This Amendment No. 12 to Credit Agreement (this “Twelfth Amendment”) is entered
into as of September 4, 2009 by and among Select Comfort Corporation (the
“Company”), JPMorgan Chase Bank, National Association, as Administrative Agent
and Collateral Agent, Bank of America, N.A., as Syndication Agent, and the
financial institutions signatories hereto as lenders (the “Lenders”).
 
 
RECITALS
 
A.           The undersigned are parties to that certain Credit Agreement dated
as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement
dated as of June 28, 2007, Amendment No. 2 to Credit Agreement dated as of
February 1, 2008, Amendment No. 3 to Credit Agreement dated as of May 30, 2008,
Amendment No. 4 to Credit Agreement dated as of December 2, 2008, Amendment No.
5 to Credit Agreement dated as of January 2, 2009, Amendment No. 6 to Credit
Agreement dated as of January 15, 2009 (“Amendment No. 6”), Amendment No. 7 to
Credit Agreement dated as of January 31, 2009, Amendment No. 8 to Credit
Agreement dated as of February 28, 2009, Amendment No. 9 to Credit Agreement
dated as of April 18, 2009, Amendment No. 10 to Credit Agreement dated as of May
8, 2009, and Amendment No. 11 to Credit Agreement ("Amendment No. 11") dated as
of May 22, 2009 (the “Credit Agreement”).  Unless otherwise specified herein,
capitalized terms used in this Twelfth Amendment shall have the meanings
ascribed to them by the Credit Agreement.
 
B.           The Company has requested that the Lenders further amend the Credit
Agreement to reflect certain changes thereto and to grant a waiver with respect
to the Credit Agreement.
 
C.           The undersigned Lenders are willing to amend the Credit Agreement
and to grant a waiver on the terms and conditions set forth below.
 
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1.   Amendments to Credit Agreement.  On the Effective Date (as defined below),
the Credit Agreement is hereby amended as follows:
 
(a)           Section 6.13 of the Credit Agreement is hereby amended to read in
full as follows:
 
SECTION 6.13  Minimum Availability.  The Company shall not permit the
outstanding principal balance of the Loans plus the LC Exposure to exceed at any
time the aggregate amount of the Commitments less $20,000,000.
 
(b)           Article VI of the Credit Agreement is hereby amended to add the
following new Section 6.17 at the end thereof:
 
 
 

--------------------------------------------------------------------------------

 
SECTION 6.17  Securities Purchase Agreement.  Without the prior written consent
of the Agent in each instance, the Company shall not amend, supplement or
otherwise modify that certain Securities Purchase Agreement, dated as of May 22,
2009, by and among the Company, Sterling SC Investors, LLC and the other Buyers
designated therein; provided that the foregoing does not prohibit the Company
from terminating such Securities Purchase Agreement in accordance with its
terms.
 
2.   Limited Waiver.  On the Effective Date, the Administrative Agent and the
Lenders signatory hereto hereby waive the Company’s (i) breach of Section
5.01(a) of the Credit Agreement occasioned by its delivery of an audit for
fiscal year 2008 with a “going concern” qualification, (ii) breach of Section
6.09 of the Credit Agreement for the respective fiscal period ending on or about
December 31, 2008 and other applicable fiscal periods ending on or prior to a
Waiver Termination Event, (iii) breach of Section 6.10 of the Credit Agreement
for the respective fiscal period ending on or about March 31, 2009 and other
applicable fiscal periods ending on or prior to a Waiver Termination Event, and
(iv) breach of the financial covenant set forth in Section 6.12 of the Credit
Agreement for the fiscal period ending on or about December 31, 2008 and other
applicable fiscal periods ending on or prior to a Waiver Termination Event,
provided such waivers shall expire on the occurrence of any Waiver Termination
Event, and upon such expiration the terms and provisions of Sections 5.01(a),
6.09, 6.10 and 6.12 of the Credit Agreement shall be effective with the same
force and effect under the Credit Agreement as if such waivers had not been
given.  As used in this paragraph 2, “Waiver Termination Event” means the
earliest to occur of (A) 5 p.m. Chicago time on September 15, 2009, and (B) if
at any time Capital Expenditures for the period commencing on the first day of
the fiscal month for January, 2009 through the date of determination exceeds
$4,000,000 in the aggregate.
 
3.   Representations and Warranties of the Company.  The Company and each
Subsidiary Guarantor represents and warrants that:
 
(a)   Its execution, delivery and performance of this Twelfth Amendment has been
duly authorized by all necessary corporate action and this Twelfth Amendment is
its legal, valid and binding obligation enforceable against it in accordance
with its terms, except as the enforcement thereof may be subject to (i) the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and (ii) general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(b)   Each of the representations and warranties contained in the Credit
Agreement and the other Credit Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (except any
such representation or warranty that expressly relates to or is made expressly
as of a specific earlier date, in which case such representation or warranty
shall be true and correct with respect to or as of such specific earlier date).
 
(c)   After giving effect to this Twelfth Amendment, no Default has occurred and
is continuing.
 
4.   Effective Date.  This Twelfth Amendment shall become effective upon receipt
by the Administrative Agent of (i) duly executed counterparts of this
 
- 2 -
 

--------------------------------------------------------------------------------

 
 
Twelfth Amendment from the Company, the Subsidiary Guarantors and the Required
Lenders, (ii) the Reaffirmation of Guaranty in the form attached hereto as
Exhibit A executed by each of the Subsidiary Guarantors, (iii) payment to the
Administrative Agent, in immediately available funds for the ratable benefit of
the Lenders, of an amendment and waiver fee of $25,000, which fee shall be
deemed fully earned and nonrefundable on the Effective Date, and (iv) payment of
all other fees due the Administrative Agent, including, without limitation, all
fees and out-of-pocket costs and expenses of counsel to the Administrative Agent
and of the financial advisor retained by its counsel invoiced through the date
hereof.
 
5.   Reference to and Effect Upon the Credit Agreement.
 
(a)   Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed.  Without limiting the generality of the foregoing, the Company
hereby reaffirms its obligations under paragraph 4(b) of Amendment No. 6 with
respect to the deposit into a cash collateral account with the Collateral Agent
of any federal or state income tax refunds received hereafter by or for the
benefit of the Company or any Subsidiary Guarantor, and its obligations under
Section 6.16, as amended by Amendment No. 11.
 
(b)   The execution, delivery and effectiveness of this Twelfth Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any Credit Document, nor
constitute a waiver of any provision of the Credit Agreement or any Credit
Document, except as specifically set forth herein.  Upon the effectiveness of
this Twelfth Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.
 
6.   Release of Claims and Waiver.  Each of the Company and the Subsidiary
Guarantors hereby releases, remises, acquits and forever discharges each of the
Lenders and such Lender’s employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Twelfth Amendment, the
Collateral, the Loans, the Credit Agreement, or the other Credit Documents (all
of the foregoing hereinafter called the “Released Matters”).  Each of
the Company and the Subsidiary Guarantors acknowledges that the agreements in
this paragraph are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each of the
Company and the Subsidiary Guarantors represents and warrants to the Lenders
that it has not purported to transfer, assign or otherwise convey any right,
title or interest of the Company or the Subsidiary Guarantors in any Released
Matter to any other person and that the foregoing constitutes a full and
complete release of all Released Matters.
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
7.   Costs and Expenses.  The Company hereby affirms its obligations under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable costs and out-of-pocket expenses paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Twelfth Amendment, including but not limited to the
reasonable fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
 
8.   Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York (without regard to conflict of law
provisions thereof).
 
9.   Headings.  Section headings in this Twelfth Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Twelfth Amendment for any other purposes.
 
10.   Counterparts.  This Twelfth Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.
 
[signature pages follow]
 

- 4 - 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Twelfth Amendment as of the
date and year first above written.
 
SELECT COMFORT CORPORATION, as a Borrower
 
By                      /s/ James C.
Raabe                                           
Name:                James C. Raabe
Title:                  CFO


 


 

- 5 -
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually, as Administrative
Agent and as Collateral Agent
 
By                      /s/ Patricia S.
Carpen                                           
Name:                Patricia S. Carpen
Title:                  Vice President


 
BANK OF AMERICA, N.A., individually as a
Lender and as Syndication Agent
 
By                      /s/ Lynn D.
Simmons                                                      
Name:                Lynn D. Simmons
Title:                  Senior Vice President


 
CITICORP USA, INC., as a Lender
 
By                      /s/ Sugam
Mehta                                           
Name:                Sugam Mehta
Title:                  Vice President


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
By _______________________________________
Name:
Title:


 
BRANCH BANKING AND TRUST CO., as a Lender
 
By                      /s/ Troy R.
Weaver                                                      
Name:                Troy R. Weaver
Title:                  Senior Vice President

- 6 - 
 

--------------------------------------------------------------------------------

 
                                                       
                                                            EXHIBIT A
 
REAFFIRMATION OF GUARANTY
 
Each of the undersigned hereby acknowledges receipt of a copy of Amendment No.
12 to the Credit Agreement (the “Twelfth Amendment”) dated as of September 4,
2009, and reaffirms its obligations under the Subsidiary Guaranty dated as of
June 9, 2006 in favor of JPMorgan Chase Bank, National Association, as
Administrative Agent, and the Lenders (as defined in the Twelfth Amendment).
 
Dated as of September 4, 2009
 


 
SELECT COMFORT RETAIL CORPORATION
 
By                      /s/ James C.
Raabe                                           
Name:                James C. Raabe
Title:                  CFO


SELECT COMFORT CANADA HOLDING INC.


By                      /s/ James C.
Raabe                                           
Name:                James C. Raabe
Title:                  CFO


SELECTCOMFORT.COM CORPORATION


By                      /s/ James C.
Raabe                                           
Name:                James C. Raabe
Title:                  CFO



- 7 - 
 

--------------------------------------------------------------------------------

 
